*749MEMORANDUM **
Sukhjinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based upon lack of notice and ineffective assistance of counsel.1
The regulations provide that a party may file a motion to reopen “no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened ...” See 8 C.F.R. § 1003.2(c)(2). Therefore, the BIA did not abuse its discretion in denying petitioner’s motion to reopen, filed more than 7 years after issuance of the final administrative order in petitioner’s case. See id.
Further, the BIA did not abuse its discretion in declining to equitably toll the deadline where the BIA found that petitioner had not exercised due diligence in prosecuting his claim of ineffective assistance of counsel. See, e.g., Rodriguez-Lariz v. INS, 282 F.3d 1218, 1223-24 (9th Cir.2002).
Accordingly, we grant respondent’s motion to summarily deny this petition for review. All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) is vacated forthwith.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Petitioner’s motion to exceed the page limits for the opposition is granted.